Mr. Justice del Toro
delivered the opinion of the court.
On February 18,1913, Diego Pillot presented a petition for a writ of habeas corpus to the judge of the District Court of Guayama alleging that he was unlawfully restrained of his liberty by being imprisoned without reasonable or probable cause.
The writ having been issued, the keeper of the jail appeared in court with the petitioner on February 19, 1913, and returned that the petitioner was in his custody by virtue of a writ issued by the justice of the peace. The writ had not been objected to by the petitioner. As stated, the ground *252upon which he based his petition was that he was restrained of his liberty without just cause.
At the hearing the fiscal and the keeper of the jail testified and the court, in view of the circumstances of' the case, decided that the petitioner was not entitled to his release and ordered that he be remanded and continue in jail until lawfully released, fixing bail for his provisional release at 2,000.
From that decision, rendered on said February 19, this appeal was taken and the hearing thereon was held on March 4 of the present year.
The original records were sent up and among them are the testimony of the witnesses as taken down and transcribed by the stenographer. The fiscal of this court alleges that that is not the proper manner of submitting to this court the evidence taken in the court below. Perhaps the fiscal is right, but in view of the nature of the case and as it appears that said evidence is not only certified to by the stenographer as correct but was accepted by both parties and certified to by the trial judge, we believe that we should review the same and take it into consideration for the purpose of deciding this appeal.
Three errors are assigned by the appellant:
1. That the court erred in not striking out the testimony •of the district fiscal.
2. That it also erred in holding that the testimony was sufficient for the purpose of issuing a commitment against the petitioner; and
3. That the bail is excessive.
The record shows that at the time of the hearing of the application in the court below the district fiscal had not filed an information against the petitioner. The petitioner was arrested on a warrant issued by the justice of the peace on February 17, 1913, to answer the charge made against him of having bribed several members of the jury in the' case of The People v. Amy by paying them money in order to in*253fluence tlie verdict to be rendered by said jurors and said charge was being investigated by the district fiscal.
At the bearing on tlie petition for the writ of habeas corpus in the court below the fiscal introduced as evidence the testimony given in his presence and under oath by the witness Pedro Desús, said testimony being signed by the witness himself. That testimony reads in part as follows:
“On tlie same day that the witness arrived from Ooamo Springs Diego Pillot bad a conversation with him, and upon being asked by the witness if it was true that the jurors had sold themselves, Pillot answered that it was true, that they took the money and divided it up among themselves.”
After this the fiscal testified as follows:
“I have in my possession the testimony of witnesses who deserve my entire credence; witnesses, as I have said before, who merit consideration and respect, with regárd to the delivery by one of the witnesses to the defendant, Diego Pillot, of the sum of $600; I have in my possession testimony corroborating the admission made by Diego Piilot to Desús and other admissions made by the same Diego Pillot in the presence of other witnesses; I have also in my possession testimony tending to prove the bribing by Pillot of five more of the jurors who tried tlie case of The People v. Amy for murder in tlie second degree; I have other testimony with regard to all the circumstances attending the bribery. I positively state under oath that I have in my possession said evidence, all of which corroborates the testimony given by Pedro Desús.”
Counsel for the defendant moved that the testimony of the fiscal be stricken out on the ground that it was secondary evidence; that the written testimony of the witnesses being the direct evidence it should be introduced. The judge then asked the fiscal if any of the witnesses had testified positively that they had seen the actual delivery of the money, to which the fiscal answered affirmatively. The judge overruled the motion to strike out the testimony of the fiscal, and counsel for the petitioner took an exception.
*254Said counsel continued examining tlie fiscal, who said:.
“I have no objection to giving the name of the witness; it is Juan Paraviecini, who testified under oath that he delivered $600 to Pillot, and here is his testimony.”
Counsel then said:
“I object to the introduction of his testimony; I simply wanted to know the name of the witness.”
Taking into consideration everything in connection with the testimony of the -fiscal, the conclusion cannot possibly be reached that the court committed any fundamental error in refusing to order said testimony to be stricken from the record. Owing to the nature of this case, the fiscal was competent to testify as he did. The end in view was to ascertain whether there was any lawful ground for the copunitment of the defendant. The fiscal, who is the official charged with prosecuting crimes, introduced as evidence written testimony given before him under oath by a witness, which testimony tended to prove the guilt of the prisoner, and he after-wards testified that he had more evidence to prove the guilt of said prisoner. But even though the conclusion should be reached that the court theoretically committed the error attributed to it, the conclusion would follow that said error was corrected by the fiscal’s offering later the written testimony of the witness Paraviecini and its admission being objected to by counsel for the petitioner.
Let us now see whether the detention of the defendant is illegal, as alleged in'the petition.
In our Island not only is it forbidden to convict a person unless there is proof against him beyond all reasonable doubt, but also a person may not be imprisoned without just cause.
In habeas corpus proceedings instituted to investigate the cause of the detention of a citizen the question to be proven or decided is not whether the defendant is guilty or not *255guilty of the crime with, which lie is charged, but simply whether or not there exists an element of proof to justify his detention as the presumptive author of the crime with which he is charged.
Upon a review of the evidence taken in this case, which has been referred to heretofore, the conclusion necessarily follows that there was a lawful reason to justify the commitment of the petitioner, and, therefore, that the said petitioner is not deprived of his liberty unlawfully.
Let us now examine the question of bail The crime with which the petitioner was charged is serious. The bribery of a jury; the offering and giving of money to men who have taken an oath to try one of their fellow citizens according to the evidence and the law to induce them to violate that oath; to corrupt thereby the administration of justice is to commit one of the most serious and lamentable acts which can be committed.
Nevertheless, the 'bail fixed by the judge appears at first sight to be excessive if we consider the defendant’s statement, which statement was not disproved by the fiscal, that he was not a man of means.
It is a well-established principle of law that excessive bail should not be required because that would be equivalent to impeding the enforcement of the law which permits the provisional freedom of defendants except in certain specified cases.
"It is a constitutional guaranty that excessive bail shall not be required. Bail must not, however, be in a prohibitory amount, for, if so, it is substantially a denial of bail within the constitutional provision, and the circumstances and ability of the prisoner or his poverty may be considered in connection with the atrocity of the offense, or turpitude of the crime and the punishment involved. In addition it has been declared that the court, in fixing the amount of bail, will consider the nature of the offense charged, and on the whole case the probabilities of conviction, the sex, rank and relations of the accused, so far as they have a bearing on the prcba-*256bilities of his appearing for trial. Again, bail should not be clearly disproportionate to the offense charged, nor the amount thereof unreasonably large.” 5 Cyc., 90, and cases cited.
In consideration of all the foregoing, this court might reduce the amount of the bail exacted (United States v. Brawner, 7 Fed. Rep., 86), but we think it would be better for the petitioner to take the matter to the district court again and there give his reasons why the bail should be reduced. Having a better knowledge of the matter and in view of the information which the fiscal and the petitioner may furnish it, the district court will be better situated than we are to adjust the amount of the bail, fixing a sum which will be in keeping with the principle that excessive bail should not be required and in harmony with the high mds of justice, which is to punish the parties really guilty of public crimes.
The appeal will.be dismissed and the judgment appealed from affirmed as indicated.

Decided accordingly.

Chief Justice Hernandez and Justices MacLeary and Al-drey concurred.
Mr. Justice Wolf signed stating that he concurred in the judgment.